UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	October 31, 2015 Date of reporting period :	November 1, 2014 — October 31, 2015 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Absolute Return 300 Fund® Annual report 10 | 31 | 15 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 12 Your fund’s expenses 15 Terms and definitions 17 Other information for shareholders 18 Important notice regarding Putnam’s privacy policy 19 Trustee approval of management contract 20 Financial statements 26 Federal tax information 96 About the Trustees 97 Officers 99 Consider these risks before investing: Allocation of assets among asset classes may hurt performance. Bond prices may fall or fail to rise over time for several reasons, including general financial market conditions, changing market perceptions of the risk of default, changes in government intervention, and factors related to a specific issuer or industry. These factors may also lead to periods of high volatility and reduced liquidity in the bond markets. The fund’s active trading strategy may lose money or not earn a return sufficient to cover associated trading and other costs. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Unlike bonds, funds that invest in bonds have fees and expenses. Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk and the risk that they may increase in value less when interest rates decline and decline in value more when interest rates rise. International investing involves currency, economic, and political risks. Emerging-market securities have illiquidity and volatility risks. The fund may not achieve its goal, and it is not intended to be a complete investment program. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. The fund’s efforts to produce lower-volatility returns may not be successful and may make it more difficult at times for the fund to achieve its targeted return. Under certain market conditions, the fund may accept greater-than-typical volatility to seek its targeted return. You can lose money by investing in the fund. The fund’s prospectus lists additional risks. Message from the Trustees Dear Fellow Shareholder: The stock market has bounced back strongly since the correction in August, and the U.S. economy has shown resilience. In fact, the U.S. Federal Reserve, citing recent improvements in employment and wage growth, has placed the possibility of interest-rate hikes firmly on the table. One of the important takeaways from the recent rally, in our view, is that many investors have a reserve of confidence. Still, these are volatile and unpredictable times. While the Fed downplayed the impact of China’s slowdown on U.S. economic growth, there are a number of risks and opportunities in today’s market, including tepid growth in many overseas markets. In this changing environment, Putnam’s portfolio managers are persistently working to achieve gains and manage downside risk, relying on a proprietary global research framework to guide their investment decisions. The interview in the following pages provides an overview of your fund’s performance for the reporting period ended October31, 2015, as well as an outlook for the coming months. With a new year at hand, it may be time to consult your financial advisor to ensure that your portfolio is aligned with your investment goals, time horizon, and tolerance for risk. In closing, we would like to recognize Charles Curtis, who recently retired as a Putnam Trustee, for his 14 years of dedicated service. And, as always, thank you for investing with Putnam. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of classA shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 1.00%; had they, returns would have been lower. See pages 3, 5, and 12–14 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. The fund seeks to earn a positive total return that exceeds the return on U.S. Treasury bills by 300 basis points (or 3.00%) on an annualized basis over a reasonable period of time (generally at least three years or more) regardless of market conditions. The fund is not expected to outperform during periods of market rallies. 4 Absolute Return 300 Fund Interview with your fund’s portfolio manager Bill, could you summarize some of the key developments influencing global bond markets during the 12months ended October31, 2015? Interest rates were volatile during the past 12months, but ended lower than where they started, driven by periods of investor risk aversion that led to strong demand for longer-maturity U.S. Treasuries and other government securities. The yield on the benchmark 10-year U.S. Treasury began the period at 2.36%, moved lower through January, trended higher until late June, then generally declined over the remainder of the period. At period-end, the 10-year yield was 2.15%. Developed-market foreign government bonds were also seen as safe haven assets at various points during the period, and this was reflected in their yields. For example, the yield on 10-year German bunds went from 0.77% at the beginning of the period to a low of 0.08% in mid-April, before rising back to 0.52% by period-end. Uncertainty over Greece’s ability to secure a deal with its international creditors caused broad swings in global financial markets in June, and bonds suffered across the board. The negative effects caused by this lack of clarity lingered until August when eurozone finance ministers approved an €86 billion [$96 billion] bailout package for Greece. We saw a broad retreat from risk assets during August and September, resulting This comparison shows your fund’s performance in the context of broad market indexes for the 12months ended 10/31/15. See pages 3–4 and 12–14 for additional fund performance information. Index descriptions can be found on page 18. Absolute Return 300 Fund 5 from concerns about slowing growth in China and the potential impact the slowdown there could have on other economies. Uncertainty about the strength of demand from the world’s second-largest economy and biggest importer of raw materials deepened a selloff in commodities. Investor anxieties were compounded in September when the Federal Reserve opted not to raise its target for short-term interest rates, citing concerns about the potential impact of international developments on U.S. economic growth. Worries about global spillover effects from weakness in China receded in October as the Chinese government announced additional stimulus measures. The U.S. dollar strengthened during the first half of the period before pulling back in April and May. The dollar declined partly due to a lackluster 0.6% growth rate for U.S. gross domestic product [GDP] in 2015’s first quarter. The weak GDP reading gave investors pause regarding the Fed’s interest-rate policy, leading to speculation that an increase in the federal funds rate could be pushed further into the future, creating a possible headwind Allocations are shown as a percentage of the fund’s net assets as of 10/31/15. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, and the use of different classifications of securities for presentation purposes. Allocations may not total 100% because the table includes the notional value of derivatives (the economic value for purposes of calculating periodic payment obligations), in addition to the market value of securities. Holdings and allocations may vary over time. 6 Absolute Return 300 Fund to dollar strength. By late in the period, however, solid readings on U.S. employment levels fueled a growing consensus that the Fed may implement a rate increase in the near future, propelling the greenback higher in October. Turning to performance, the fund posted a negative return at net asset value. Which strategies hampered results during the 12 - month reporting period? The fund’s interest-rate and yield-curve positioning in the United States was the primary detractor versus the benchmark. We continued our efforts to minimize interest-rate risk by keeping the portfolio’s duration — a key measure of interest-rate sensitivity — negative on a net basis. Unfortunately, because rates declined across the intermediate- and longer-maturity This table shows the fund’s top 10 individual holdings and the percentage of the fund’s net assets that each represented as of 10/31/15. Short-term investments, TBA commitments, and derivatives, if any, are excluded. Holdings may vary over time. Absolute Return 300 Fund 7 portions of the yield curve, this positioning worked against the fund’s performance. Prepayment strategies, which we implemented with securities such as agency interest-only collateralized mortgage obligations [IO CMOs], also detracted from results. In January, the Obama administration announced that the Federal Housing Administration [FHA] would reduce the annual mortgage insurance premiums it charges to borrowers making small down payments. Investors reacted to this development by pricing in the possibility of faster mortgage prepayment speeds, which dampened the returns of existing prepayment-sensitive mortgage-backed securities. Persistently low interest rates during much of the period also raised concern that prepayment speeds could accelerate. Which holdings and strategies bolstered the fund’s performance during the reporting period? Our active currency strategy was the biggest contributor, led by our long U.S.-dollar exposure, as the dollar outpaced all other major currencies during the reporting period. Underweight exposure to the euro This chart shows how the fund’s top weightings have changed over the past six months. Allocations are shown as a percentage of the fund’s net assets. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 8 Absolute Return 300 Fund also helped performance on a relative basis since this currency weakened amid anemic eurozone growth and expectations of even easier monetary policy in the region. An underweight in the highly commodity-­sensitive Canadian dollar was another contributor to relative performance, as weak commodities prices weighed on this currency. Security selection in corporate credit — both investment-grade and high-yield — also aided the fund’s performance. We largely avoided areas of the market that were particularly hard hit, such as energy and metals/mining. With respect to our high-yield holdings, we emphasized what we believed were higher-quality high-yield bonds, which performed better than the sector as a whole amid market volatility. The fund received an early period boost from positions in subordinated mezzanine commercial mortgage-backed securities [CMBS]. Initially, mezzanine CMBS benefited from supportive commercial real estate fundamentals and an improving U.S. economy. As the period progressed, however, their performance weakened as investor risk aversion grew. Lastly, holdings of emerging-market debt, principally in Argentina and Russia, slightly contributed to the fund’s return. Argentina’s sovereign bonds rallied on indications that the country may be closer to reaching a settlement with its holdout creditors. Meanwhile, Russian debt benefited from a February cease-fire in Ukraine, stabilizing oil prices, and the fact that economic sanctions against the country did not become more burdensome. How did you use derivatives during the period? We used interest-rate swaps and Treasury bond futures to take tactical positions at various points along the yield curve and to hedge the fund’s duration and yield-curve positioning. We also employed interest-rate ABOUT DERIVATIVES Derivatives are an increasingly common type of investment instrument, the performance of which is derived from an underlying security, index, currency, or other area of the capital markets. Derivatives employed by the fund’s managers generally serve one of two main purposes: to implement a strategy that may be difficult or more expensive to invest in through traditional securities, or to hedge unwanted risk associated with a particular position. For example, the fund’s managers might use currency forward contracts to capitalize on an anticipated change in exchange rates between two currencies. This approach would require a significantly smaller outlay of capital than purchasing traditional bonds denominated in the underlying currencies. In another example, the managers may identify a bond that they believe is undervalued relative to its risk of default, but may seek to reduce the interest-rate risk of that bond by using interest-rate swaps, a derivative through which two parties “swap” payments based on the movement of certain rates. Like any other investment, derivatives may not appreciate in value and may lose money. Derivatives may amplify traditional investment risks through the creation of leverage and may be less liquid than traditional securities. And because derivatives typically represent contractual agreements between two financial institutions, derivatives entail “counterparty risk,” which is the risk that the other party is unable or unwilling to pay. Putnam monitors the counterparty risks we assume. For example, Putnam often enters into collateral agreements that require the counterparties to post collateral on a regular basis to cover their obligations to the fund. Counterparty risk for exchange-traded futures and centrally cleared swaps is mitigated by the daily exchange of margin and other safeguards against default through their respective clearinghouses. Absolute Return 300 Fund 9 swaps to gain exposure to interest rates in various countries and hedge the interest-rate risk associated with our CMO holdings. Through the use of options, we sought to manage downside risks, hedge duration and convexity, and isolate prepayment risk. We used credit default swaps to hedge credit and market risk, and to efficiently access specific issuers and market sectors. We employed total return swaps to hedge sector and inflation exposures, and to obtain exposure to specific sectors. Lastly, we utilized currency forward contracts to hedge the foreign exchange-rate risk associated with bonds not denominated in U.S. dollars. What is your outlook for the coming months, and how are you positioning the fund? In our view, the U.S. economy is returning to a more normal expansion following years of positive but tepid growth. The nation’s GDP grew at a 3.9% seasonally adjusted annual rate in the second quarter and 2.1% in the third quarter, which was considerably stronger than the pace of growth in the first quarter of 2015. Shortly after the reporting period ended, the Bureau of Labor Statistics reported that 271,000 new nonfarm jobs were created in October, a level that was significantly greater than expected. Given this economic backdrop, we think short-term interest rates are too low. Consequently, we believe the Fed is likely to begin raising the federal funds rate in the near future. In light of our expectations for stronger growth and higher U.S. interest rates, we plan to keep the portfolio’s duration near zero in the near term. Following the recent volatility in riskier assets, it appears that appetite for risk returned to the markets in October, as investors sought to capitalize on newly attractive entry points in various sectors. Against this backdrop, we plan to maintain our diversified mortgage, corporate, and sovereign credit exposure primarily through allocations to mezzanine CMBS, investment-grade and high-yield corporate credit, and peripheral European sovereign bonds, respectively. We continue to find prepayment risk attractive, given the prospect of higher interest rates, and do not believe the FHA policy enacted in January is likely to have a major impact on the overall pace of residential refinancing. As a result, we continue to seek attractive opportunities in government-agency IO CMOs. Thanks for your time and for bringing us up to date, Bill. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager D. William Kohli is Co-Head of Fixed Income at Putnam. He has an M.B.A. from the Haas School of Business at the University of California, Berkeley, and a B.A. from the University of California, San Diego. Bill joined Putnam in 1994 and has been in the investment industry since 1988. In addition to Bill, your fund’s portfolio managers are Kevin F. Murphy, Michael V. Salm, and Paul D. Scanlon, CFA. 10 Absolute Return 300 Fund IN THE NEWS A robust employment picture bolstered the prospects for the U.S. Federal Reserve to raise interest rates. In a November release, the Labor Department estimated that, in October, 271,000 nonfarm jobs were added to the U.S. economy and that the unemployment rate hit a 7 1 / 2 -year low of 5.0%. This is a rate that many central bank officials regard as full employment in the sense that, with most job seekers employed, employers might bid up wages to fill new positions. Average hourly earnings have been rising, showing a 0.4% gain in October and a 2.5% gain over the past year. The Fed has held benchmark overnight rates in a 0%–0.25% range since December2008 as the economy has recovered from the financial crisis. Many polls of economists predict that Fed policymakers will nudge up the federal funds rate by a quarter-point, placing it in the 0.25%–0.50% range by year’s end. Some investors are concerned that tighter monetary policy will dampen economic growth, but the Fed has communicated to markets that the pace of rate increases is likely to be gradual. Absolute Return 300 Fund 11 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended October 31, 2015, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R, R5, R6, and Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 10/31/15 Class A Class B Class C Class M Class R Class R5 Class R6 Class Y (inception dates) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (7/2/12) (7/2/12) (12/23/08) Before After Before After Net Net Net Net sales sales Before After Before After sales sales asset asset asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value value value Life of fund 17.61% 16.43% 15.37% 15.37% 11.74% 11.74% 17.01% 16.13% 15.54% 19.72% 19.66% 19.60% Annual average 2.39 2.24 2.11 2.11 1.63 1.63 2.32 2.21 2.13 2.66 2.65 2.65 5 years 6.65 5.58 5.49 5.49 2.67 2.67 6.32 5.52 5.31 8.06 8.00 7.96 Annual average 1.30 1.09 1.07 1.07 0.53 0.53 1.23 1.08 1.04 1.56 1.55 1.54 3 years 5.39 4.34 4.67 4.67 3.04 3.04 5.26 4.47 4.60 6.25 6.20 6.15 Annual average 1.77 1.43 1.53 1.53 1.00 1.00 1.72 1.47 1.51 2.04 2.02 2.01 1 year –1.53 –2.52 –1.74 –2.69 –2.22 –3.17 –1.56 –2.30 –1.81 –1.24 –1.34 –1.24 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 1.00% and 0.75% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 1% in the first year, declining over time to 0.50% in the second year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R, R5, R6, and Y shares have no initial sales charge or CDSC. Performance for class R5 and R6 shares prior to their inception is derived from the historical performance of class Y shares and has not been adjusted for the lower investor servicing fees applicable to class R5 and R6 shares; had it, returns would have been higher. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. 12 Absolute Return 300 Fund Comparative index returns For periods ended 10/31/15 BofA Merrill Lynch Barclays U.S. Aggregate U.S. Treasury Bill Index Bond Index Life of fund 1.00% 33.55% Annual average 0.15­ 4.31­ 5 years 0.52 16.07 Annual average 0.10 3.03 3 years 0.26 5.02 Annual average 0.09 1.65 1 year 0.08 1.96 Index results should be compared with fund performance before sales charge, before CDSC, or at net asset value. Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and C shares would have been valued at $11,537 and $11,174, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,925 after sales charge) would have been valued at $11,613. A $10,000 investment in the fund’s class R, R5, R6, and Y shares would have been valued at $11,554, $11,972, $11,966, and $11,960, respectively. The fund seeks to earn a positive total return that exceeds the return on U.S. Treasury bills by 300 basis points (or 3.00%) on an annualized basis over a reasonable period of time (generally at least three years or more) regardless of market conditions. Absolute Return 300 Fund13 Fund price and distribution information For the 12-month period ended 10/31/15 Distributions Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Number 1 1 1 1 1 1 1 1 Income $0.371 $0.351 $0.291 $0.369 $0.353 $0.401 $0.401 $0.401 Capital gains — Total Before After Net Net Before After Net Net Net Net sales sales asset asset sales sales asset asset asset asset Share value charge charge value value charge charge value value value value 10/31/14 $10.71 $10.82 $10.65 $10.58 $10.68 $10.76 $10.68 $10.78 $10.78 $10.75 10/31/15 10.18 10.28 10.12 10.06 10.15 10.23 10.14 10.25 10.24 10.22 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (1.00% for class A shares and 0.75% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. Fund performance as of most recent calendar quarter Total return for periods ended 9/30/15 Class A Class B Class C Class M Class R Class R5 Class R6 Class Y (inception dates) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (7/2/12) (7/2/12) (12/23/08) Before After Before After Net Net Net Net sales sales Before After Before After sales sales asset asset asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value value value Life of fund 17.38% 16.20% 15.14% 15.14% 11.52% 11.52% 16.78% 15.90% 15.31% 19.37% 19.42% 19.25% Annual average 2.40 2.24 2.10 2.10 1.62 1.62 2.32 2.20 2.13 2.65 2.66 2.64 5 years 7.32 6.25 6.16 6.16 3.33 3.33 7.09 6.29 5.98 8.73 8.78 8.63 Annual average 1.42 1.22 1.20 1.20 0.66 0.66 1.38 1.23 1.17 1.69 1.70 1.67 3 years 5.69 4.63 5.06 5.06 3.33 3.33 5.56 4.76 4.89 6.54 6.59 6.44 Annual average 1.86 1.52 1.66 1.66 1.10 1.10 1.82 1.56 1.61 2.13 2.15 2.10 1 year –2.64 –3.61 –2.93 –3.87 –3.42 –4.36 –2.66 –3.39 –2.91 –2.34 –2.43 –2.44 See the discussion following the fund performance table on page 12 for information about the calculation of fund performance. 14Absolute Return 300 Fund Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Total annual operating expenses for the fiscal year ended 10/31/14 0.81% 1.01% 1.56% 0.86% 1.06% 0.56% 0.56% 0.56% Annualized expense ratio for the six-month period ended 10/31/15*† 0.82% 1.02% 1.57% 0.87% 1.07% 0.57% 0.57% 0.57% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. † Includes a decrease of 0.03% from annualizing the performance fee adjustment for the six months ended 10/31/15. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from May 1, 2015, to October 31, 2015. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Expenses paid per $1,000*† $4.10 $5.10 $7.84 $4.35 $5.35 $2.85 $2.85 $2.85 Ending value (after expenses) $985.50 $983.50 $981.50 $985.40 $983.50 $986.50 $985.60 $986.50 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 10/31/15. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Absolute Return 300 Fund 15 Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended October 31, 2015, use the following calculation method. To find the value of your investment on May 1, 2015, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Expenses paid per $1,000*† $4.18 $5.19 $7.98 $4.43 $5.45 $2.91 $2.91 $2.91 Ending value (after expenses) $1,021.07 $1,020.06 $1,017.29 $1,020.82 $1,019.81 $1,022.33 $1,022.33 $1,022.33 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 10/31/15. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. 16 Absolute Return 300 Fund Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 1.00% maximum sales charge for class A shares and 0.75% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 1.00% maximum during the first year to 0.50% during the second year. After the second year, the CDSC no longer applies. The CDSC for class C shares is 1.00% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge and may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC. Class R shares are not subject to an initial sales charge or CDSC and are available only to employer-sponsored retirement plans. Class R5 and R6 shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are only available to employer-sponsored retirement plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Fixed-income terms Current rate is the annual rate of return earned from dividends or interest of an investment. Current rate is expressed as a percentage of the price of a security, fund share, or principal investment. Mortgage-backed security (MBS) , also known as a mortgage “pass-through,” is a type of asset-backed security that is secured by a mortgage or collection of mortgages. The following are types of MBSs: • Agency “pass-through” has its principal and interest backed by a U.S. government agency, such as the Federal National Mortgage Association (Fannie Mae), Government National Mortgage Association (Ginnie Mae), and Federal Home Loan Mortgage Corporation (Freddie Mac). • Collateralized mortgage obligation (CMO) represents claims to specific cash flows from pools of home mortgages. The streams of principal and interest payments on the mortgages are distributed to the different classes of CMO interests in “tranches.” Each tranche may have different principal balances, coupon rates, prepayment risks, and maturity dates. A CMO is highly sensitive to changes in interest rates and any resulting change in the rate at which homeowners sell their properties, refinance, or otherwise prepay loans. CMOs are subject to prepayment, market, and liquidity risks. • Interest-only (IO) security is a type of CMO in which the underlying asset is the interest portion of mortgage, Treasury, or bond payments. • Non-agency residential mortgage-backed security (RMBS) is an MBS not backed by Fannie Mae, Ginnie Mae, or Freddie Mac. One type of RMBS is an Alt-A mortgage-backed security. • Commercial mortgage-backed security (CMBS) is secured by the loan on a commercial property. Yield curve is a graph that plots the yields of bonds with equal credit quality against their Absolute Return 300 Fund17 differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. Treasury Bill Index is an unmanaged index that tracks the performance of U.S. dollar-denominated U.S. Treasury bills publicly issued in the U.S. domestic market. Qualifying securities must have a remaining term of at least one month to final maturity and a minimum amount outstanding of $1 billion. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Other information for shareholders Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2015, are available in the Individual Investors section of putnam.com, and on the Securities and Exchange Commission (SEC) website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of October 31, 2015, Putnam employees had approximately $502,000,000 and the Trustees had approximately $138,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 18 Absolute Return 300 Fund Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. Absolute Return 300 Fund 19 Trustee approval of management contract General conclusions The Board of Trustees of The Putnam Funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management, LLC (“Putnam Management”), the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”), and the sub-advisory contract among Putnam Management, PIL, and another affiliate, The Putnam Advisory Company (“PAC”). The Board, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of The Putnam Funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel met with representatives of Putnam Management to review the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review and to discuss possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management and its affiliates furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2015, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided, as well as supplemental information provided in response to additional requests made by the Contract Committee. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for The Putnam Funds and the Independent Trustees. In May 2015, the Contract Committee met in executive session to discuss and consider its recommendations with respect to the continuance of the contracts. At the Trustees’ June 19, 2015 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial, performance and other data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management, sub-­management and sub-advisory contracts, effective July 1, 2015. (Because PIL and PAC are affiliates of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL and PAC, the Trustees have not attempted to evaluate PIL or PAC as separate entities, and all subsequent references to Putnam Management below should be deemed to include reference to PIL and PAC as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by 20 Absolute Return 300 Fund competitive funds, the costs incurred by Putnam Management in providing services to the fund, and the continued application of certain reductions and waivers noted below; and • That the fee schedule in effect for your fund represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. For example, with some minor exceptions, the funds’ current fee arrangements were implemented at the beginning of 2010 following extensive review by the Contract Committee and discussions with representatives of Putnam Management, as well as approval by shareholders. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to shareholders. In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs or profitability, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Under its management contract, your fund pays a management fee at a fixed rate of 60 basis points to Putnam Management. Putnam Management is obligated to pay, out of the management fee, all of the fund’s organizational and other operating expenses (including investor servicing fees), excluding only fees payable under the fund’s distribution plans, any applicable performance-based upward or downward adjustments to the fund’s base management fee, brokerage, interest, taxes, investment-related expenses, extraordinary expenses, and acquired fund fees and expenses. This management contract was approved initially by the Trustees on December 14, 2012, and has been in effect since March 2013. Under your fund’s previous management contract, your fund had the benefit of breakpoints in its management fee schedule that provided shareholders with reduced fee levels as assets under management in the Putnam family of funds increased, but Putnam Management was not obligated to pay the fund’s organizational and other operating expenses out of the management fee. Because your fund’s new management contract had been implemented only recently, the Contract Committee had limited practical experience with the operation of the new fee structure, and Absolute Return 300 Fund21 the Trustees will examine the operation of this new management fee in future years in light of further experience. In addition, your fund’s management contract provides that its management fees will be adjusted up or down depending upon whether your fund’s performance is better or worse than the performance of an appropriate index of securities prices specified in the management contract. In the course of reviewing investment performance, the Trustees examined the operation of your fund’s performance fees and concluded that these fees were operating effectively to align further Putnam Management’s economic interests with those of the fund’s shareholders. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to support the effort to have fund expenses meet competitive standards, the Trustees and Putnam Management have implemented certain expense limitations. These expense limitations were: (i) a contractual expense limitation applicable to all retail open-end funds of 32 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to your fund and all but two of the other open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, distribution fees, investor servicing fees, investment-related expenses, interest, taxes, brokerage commissions, acquired fund fees and expenses and extraordinary expenses). These expense limitations attempt to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most funds, including your fund, had sufficiently low expenses that these expense limitations were not operative. (In light of the fact that, under your fund’s management contract, Putnam Management bears many of the fund’s organizational and operating expenses, as a practical matter it is unlikely that these expense limitations would become operative with respect to your fund.) Putnam Management’s support for these expense limitation arrangements was an important factor in the Trustees’ decision to approve the continuance of your fund’s management, sub-management and sub-advisory contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. (“Lipper”). This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the first quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the first quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2014 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2014 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of fund management fees and total expenses, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the 22Absolute Return 300 Fund funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the Putnam funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the Putnam funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other senior members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered that 2014 was a year of strong competitive performance for many of the Putnam funds, with generally strong results for the U.S. equity, money market and global asset allocation funds, but relatively mixed results for the international and global equity and fixed income funds. They noted that the longer-term performance of the Putnam funds continued to be strong, exemplified by the fact that the Putnam funds were recognized by Barron’s as the sixth-best performing mutual fund complex for the five-year period ended December 31, 2014. They also noted, however, the disappointing investment performance of some funds for periods ended December 31, 2014 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate Absolute Return 300 Fund 23 whether additional actions to address areas of underperformance are warranted. For purposes of evaluating investment performance, the Trustees generally focus on competitive industry rankings for the one-year, three-year and five-year periods. For a number of Putnam funds with relatively unique investment mandates for which meaningful competitive performance rankings are not considered to be available, the Trustees evaluated performance based on comparisons of fund returns with the returns of selected investment benchmarks. In the case of your fund, the Trustees considered information about your fund’s total return, its performance relative to its benchmark and its targeted return over the one-year, three-year and five-year periods ended December 31, 2014. The fund seeks to achieve its targeted annual return over a reasonable period of time, generally at least three years or more, and the fund’s performance is not necessarily expected to match its targeted annual return over shorter periods. Over the one-year, three-year and five-year periods, your fund’s class A shares’ gross return was positive and exceeded the return of its benchmark. Your fund’s class A shares’ gross return trailed the fund’s targeted annual return, which is the return of its benchmark plus 300 basis points, over the one-year and five-year periods and exceeded its targeted annual return over the three-year period. The Trustees did not find any evidence that would suggest a need for concern regarding the investment process for your fund. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) The Trustees also considered Putnam Management’s continued efforts to support fund performance through initiatives including structuring compensation for portfolio managers and research analysts to enhance accountability for fund performance, emphasizing accountability in the portfolio management process, and affirming its commitment to a fundamental-driven approach to investing. The Trustees noted further that Putnam Management continued to strengthen its fundamental research capabilities by adding new investment personnel. Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft dollars generated by these means are used primarily to acquire brokerage and research services that enhance Putnam Management’s investment capabilities and supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft dollars continues to be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and industry developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the allocation of the Putnam funds’ brokerage in order to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management, sub-management and sub-advisory contracts, the Trustees reviewed your fund’s investor 24 Absolute Return 300 Fund servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV and PRM, as applicable, in providing such services. Absolute Return 300 Fund 25 Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financialstatements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type/and industry sector, country, or state to show areas of concentration and/diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were/earned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 26 Absolute Return 300 Fund Report of Independent Registered Public Accounting Firm The Board of Trustees and Shareholders Putnam Funds Trust: We have audited the accompanying statement of assets and liabilities of Putnam Absolute Return 300 Fund (the fund), a series of Putnam Funds Trust, including the fund’s portfolio, as of October 31, 2015, and the related statement of operations for the year then ended, the statements of changes in net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years or periods in the five-year period then ended. These financial statements and financial highlights are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of October 31, 2015, by correspondence with the custodian and brokers or by other appropriate auditing procedures. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Putnam Absolute Return 300 Fund as of October 31, 2015, the results of its operations for the year then ended, the changes in its net assets for each of the years in the two-year period then ended and the financial highlights for each of the years or periods in the five-year period then ended, in conformity with U.S. generally accepted accounting principles. Boston, Massachusetts December 14, 2015 Absolute Return 300 Fund27 The fund’s portfolio 10/31/15 ÿ MORTGAGE-BACKED SECURITIES (42.2%)* Principal amount Value Agency collateralized mortgage obligations (14.3%) Federal Home Loan Mortgage Corporation IFB Ser. 2976, Class LC, 23.702s, 2035 $128,821 $199,982 IFB Ser. 3072, Class SM, 23.079s, 2035 292,607 448,461 IFB Ser. 3072, Class SB, 22.932s, 2035 262,167 401,722 IFB Ser. 3249, Class PS, 21.629s, 2036 190,497 282,285 IFB Ser. 2990, Class LB, 16.445s, 2034 687,362 916,556 IFB Ser. 3852, Class NT, 5.804s, 2041 7,277,869 7,673,640 Ser. 4462, Class KI, IO, 4s, 2045 2,259,138 409,988 Ser. 4193, Class PI, IO, 4s, 2043 7,217,372 1,143,968 Ser. 4213, Class GI, IO, 4s, 2041 6,715,377 1,009,321 Ser. 4369, Class IA, IO, 3 1/2s, 2044 5,993,054 1,104,501 Ser. 311, IO, 3 1/2s, 2043 6,530,572 1,355,094 Ser. 303, Class C19, IO, 3 1/2s, 2043 3,496,521 681,923 Ser. 304, Class C22, IO, 3 1/2s, 2042 4,653,771 911,176 Ser. 4141, Class IM, IO, 3 1/2s, 2042 4,615,772 795,953 Ser. 4136, Class IW, IO, 3 1/2s, 2042 11,740,130 1,669,192 Ser. 4166, Class PI, IO, 3 1/2s, 2041 6,239,534 964,632 Ser. 4150, Class DI, IO, 3s, 2043 10,704,809 1,363,191 Ser. 4158, Class TI, IO, 3s, 2042 7,552,157 942,509 Ser. 4165, Class TI, IO, 3s, 2042 10,500,089 1,246,361 Ser. 4206, Class IP, IO, 3s, 2041 6,458,622 785,239 Ser. 304, Class C45, IO, 3s, 2027 11,386,537 1,184,459 FRB Ser. T-8, Class A9, IO, 0.469s, 2028 380,770 5,236 FRB Ser. T-59, Class 1AX, IO, 0.272s, 2043 910,248 10,916 Ser. T-48, Class A2, IO, 0.212s, 2033 1,365,158 13,065 Ser. 3835, Class FO, PO, zero%, 2041 15,228,503 13,380,219 Federal National Mortgage Association IFB Ser. 04-10, Class QC, 27.812s, 2031 409,411 479,698 IFB Ser. 05-74, Class NK, 26.515s, 2035 94,468 156,345 IFB Ser. 07-53, Class SP, 23.478s, 2037 248,885 395,165 IFB Ser. 05-75, Class GS, 19.659s, 2035 208,935 290,855 IFB Ser. 11-4, Class CS, 12.506s, 2040 2,039,957 2,491,065 IFB Ser. 13-103, Class SK, IO, 5.723s, 2043 4,732,013 1,221,155 IFB Ser. 13-101, Class SE, IO, 5.703s, 2043 16,665,002 4,107,090 Ser. 397, Class 2, IO, 5s, 2039 844,214 153,225 Connecticut Avenue Securities FRB Ser. 15-C01, Class 2M2, 4.747s, 2025 362,000 355,701 Ser. 15-4, Class IO, IO, 4 1/2s, 2045 4,578,612 928,085 Connecticut Avenue Securities FRB Ser. 15-C02, Class 1M2, 4.197s, 2025 406,000 386,117 Connecticut Avenue Securities FRB Ser. 15-C02, Class 2M2, 4.197s, 2025 170,000 161,592 Ser. 418, Class C24, IO, 4s, 2043 8,511,480 1,744,056 Ser. 13-44, Class PI, IO, 4s, 2043 4,133,328 614,187 Ser. 12-124, Class UI, IO, 4s, 2042 4,109,439 789,012 Ser. 13-11, Class IP, IO, 4s, 2042 12,747,825 2,184,480 Ser. 12-40, Class MI, IO, 4s, 2041 17,378,218 2,710,291 28 Absolute Return 300 Fund MORTGAGE-BACKED SECURITIES (42.2%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Federal National Mortgage Association Ser. 12-22, Class CI, IO, 4s, 2041 $12,244,198 $1,864,619 Ser. 12-62, Class MI, IO, 4s, 2041 8,158,568 1,199,685 Ser. 418, Class C15, IO, 3 1/2s, 2043 18,799,022 3,719,050 Ser. 417, Class C24, IO, 3 1/2s, 2042 9,739,453 2,030,871 Ser. 12-136, Class PI, IO, 3 1/2s, 2042 8,135,479 935,011 Ser. 14-76, IO, 3 1/2s, 2039 9,016,472 1,126,050 Ser. 13-21, Class AI, IO, 3 1/2s, 2033 9,243,141 1,603,685 Ser. 417, Class C19, IO, 3 1/2s, 2033 10,031,370 1,475,314 Ser. 12-151, Class PI, IO, 3s, 2043 8,234,889 1,047,478 Ser. 6, Class BI, IO, 3s, 2042 17,655,492 1,703,755 Ser. 13-35, Class IP, IO, 3s, 2042 4,522,406 474,499 Ser. 13-31, Class NI, IO, 3s, 2041 12,616,134 1,095,585 Ser. 13-55, Class AI, IO, 3s, 2033 5,378,925 795,913 FRB Ser. 03-W10, Class 1, IO, 0.804s, 2043 312,871 5,781 Ser. 98-W2, Class X, IO, 0.694s, 2028 2,353,186 114,718 Ser. 98-W5, Class X, IO, 0.603s, 2028 698,507 34,052 Ser. 07-44, Class CO, PO, zero%, 2037 53,053 48,227 Government National Mortgage Association IFB Ser. 13-99, Class VS, IO, 5.901s, 2043 2,989,680 524,001 IFB Ser. 11-70, Class SH, IO, 5.691s, 2041 12,680,791 2,012,442 Ser. 14-133, Class IP, IO, 5s, 2044 6,168,846 1,204,529 Ser. 14-25, Class QI, IO, 5s, 2044 8,530,847 1,822,104 Ser. 14-2, Class IC, IO, 5s, 2044 3,210,889 743,867 Ser. 13-3, Class IT, IO, 5s, 2043 7,725,948 1,490,799 Ser. 11-116, Class IB, IO, 5s, 2040 2,255,405 113,103 Ser. 10-35, Class UI, IO, 5s, 2040 2,711,577 518,302 Ser. 10-20, Class UI, IO, 5s, 2040 9,880,364 1,753,172 Ser. 10-9, Class UI, IO, 5s, 2040 20,737,450 3,994,779 Ser. 09-121, Class UI, IO, 5s, 2039 21,060,397 3,961,039 Ser. 13-24, Class IK, IO, 4 1/2s, 2043 5,735,808 989,083 Ser. 14-3, Class IP, IO, 4 1/2s, 2043 2,696,992 493,846 Ser. 12-129, IO, 4 1/2s, 2042 6,022,508 1,374,939 Ser. 11-18, Class PI, IO, 4 1/2s, 2040 445,251 59,281 Ser. 10-9, Class QI, IO, 4 1/2s, 2040 6,193,524 1,088,382 Ser. 09-121, Class BI, IO, 4 1/2s, 2039 3,625,989 820,779 Ser. 10-103, Class DI, IO, 4 1/2s, 2038 4,299,080 274,595 Ser. 15-94, IO, 4s, 2045 209,095 52,684 Ser. 15-99, Class LI, IO, 4s, 2045 5,511,621 755,695 Ser. 12-106, Class QI, IO, 4s, 2042 6,280,136 1,001,242 Ser. 12-47, Class CI, IO, 4s, 2042 1,987,431 333,324 Ser. 12-41, Class IP, IO, 4s, 2041 6,599,088 1,114,949 Ser. 13-53, Class IA, IO, 4s, 2026 9,147,829 1,046,969 Ser. 15-20, Class PI, IO, 3 1/2s, 2045 11,109,843 1,740,446 Ser. 13-76, IO, 3 1/2s, 2043 6,075,843 714,276 Ser. 13-79, Class PI, IO, 3 1/2s, 2043 6,728,066 870,343 Ser. 13-100, Class MI, IO, 3 1/2s, 2043 8,968,633 1,005,653 Ser. 13-37, Class JI, IO, 3 1/2s, 2043 3,486,932 415,956 Absolute Return 300 Fund 29 MORTGAGE-BACKED SECURITIES (42.2%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Government National Mortgage Association Ser. 12-92, Class AI, IO, 3 1/2s, 2042 $4,694,865 $597,703 Ser. 12-71, Class JI, IO, 3 1/2s, 2041 15,297,931 1,277,515 Ser. 12-48, Class KI, IO, 3 1/2s, 2039 3,071,226 327,393 Ser. 183, Class AI, IO, 3 1/2s, 2039 8,866,352 1,081,704 Ser. 15-138, Class AI, IO, 3 1/2s, 2039 943,163 125,346 Ser. 15-82, Class GI, IO, 3 1/2s, 2038 10,767,978 1,241,225 Ser. 14-145, Class PI, IO, 3 1/2s, 2029 6,073,059 756,035 Ser. 14-46, Class KI, IO, 3s, 2036 5,766,785 654,357 Ser. 14-115, Class QI, IO, 3s, 2029 11,653,501 1,146,005 Ser. 15-H15, Class JI, IO, 1.931s, 2065 13,543,022 1,688,815 Ser. 15-H19, Class NI, IO, 1.904s, 2065 21,147,675 2,632,886 Ser. 15-H25, Class EI, IO, 1.838s, 2065 16,164,000 1,729,548 Ser. 15-H18, IO, 1.822s, 2065 13,713,517 1,412,081 Ser. 15-H09, Class BI, IO, 1.696s, 2065 18,528,565 1,891,766 Ser. 15-H10, Class EI, IO, 1.636s, 2065 19,798,479 1,503,694 Ser. 15-H25, Class AI, IO, 1.608s, 2065 18,168,702 1,691,506 Ser. 10-151, Class KO, PO, zero%, 2037 1,360,815 1,229,945 GSMPS Mortgage Loan Trust 144A FRB Ser. 98-4, IO, 1.147s, 2026 132,417 1 FRB Ser. 98-2, IO, 1.043s, 2027 84,214 1 FRB Ser. 99-2, IO, 0.827s, 2027 186,135 1,626 FRB Ser. 98-3, IO, zero%, 2027 96,774 1 Commercial mortgage-backed securities (21.3%) Banc of America Commercial Mortgage Trust Ser. 06-4, Class AJ, 5.695s, 2046 3,767,000 3,789,779 Ser. 06-6, Class A2, 5.309s, 2045 136,975 137,399 FRB Ser. 07-1, Class XW, IO, 0.33s, 2049 4,276,994 24,278 Banc of America Merrill Lynch Commercial Mortgage, Inc. FRB Ser. 04-3, Class D, 5.346s, 2039 2,832,319 2,839,371 FRB Ser. 05-1, Class B, 5.338s, 2042 2,632,000 2,600,732 FRB Ser. 05-6, Class F, 5.147s, 2047 1,367,000 1,367,547 FRB Ser. 04-4, Class D, 5.073s, 2042 761,000 770,988 Banc of America Merrill Lynch Commercial Mortgage, Inc. 144A FRB Ser. 04-4, Class XC, IO, 0.171s, 2042 970,051 776 Bear Stearns Commercial Mortgage Securities Trust FRB Ser. 07-PW17, Class AJ, 5.878s, 2050 1,497,000 1,541,931 FRB Ser. 07-PW16, Class AJ, 5.705s, 2040 6,625,000 6,737,241 FRB Ser. 07-T26, Class AJ, 5.566s, 2045 F 2,150,000 2,132,425 FRB Ser. 06-PW11, Class AJ, 5.522s, 2039 3,565,000 3,573,913 Ser. 05-T18, Class D, 5.134s, 2042 1,206,000 1,193,192 Ser. 05-PWR9, Class C, 5.055s, 2042 959,000 957,677 Bear Stearns Commercial Mortgage Securities Trust 144A FRB Ser. 06-PW11, Class B, 5.522s, 2039 5,275,000 5,265,136 CFCRE Commercial Mortgage Trust 144A FRB Ser. 11-C1, Class E, 5.836s, 2044 2,448,000 2,205,819 Citigroup Commercial Mortgage Trust FRB Ser. 13-GC17, Class XA, IO, 1.508s, 2046 15,114,170 990,432 30Absolute Return 300 Fund MORTGAGE-BACKED SECURITIES (42.2%)* cont. Principal amount Value Commercial mortgage-backed securities cont. Citigroup Commercial Mortgage Trust 144A FRB Ser. 13-GC17, Class D, 5.105s, 2046 $5,194,000 $5,002,513 FRB Ser. 13-GC11, Class D, 4.457s, 2046 2,873,000 2,645,458 COMM Mortgage Trust Ser. 06-C8, Class AJ, 5.377s, 2046 1,941,000 1,937,894 FRB Ser. 14-UBS6, Class XA, IO, 1.076s, 2047 25,757,575 1,665,446 COMM Mortgage Trust 144A FRB Ser. 12-LC4, Class D, 5.645s, 2044 133,000 135,780 Ser. 12-LC4, Class E, 4 1/4s, 2044 1,361,000 1,222,213 Ser. 13-LC13, Class E, 3.719s, 2046 1,503,000 1,143,163 FRB Ser. 07-C9, Class AJFL, 0.885s, 2049 3,218,000 3,169,827 Credit Suisse Commercial Mortgage Trust 144A FRB Ser. 08-C1, Class AJ, 6.068s, 2041 5,468,000 5,648,389 Credit Suisse First Boston Mortgage Securities Corp. Ser. 05-C3, Class B, 4.882s, 2037 1,140,000 1,138,632 Credit Suisse First Boston Mortgage Securities Corp. 144A Ser. 98-C1, Class F, 6s, 2040 484,703 511,361 FRB Ser. 03-C3, Class AX, IO, 1.955s, 2038 1,582,332 147 CSAIL Commercial Mortgage Trust 144A FRB Ser. 15-C1, Class D, 3.801s, 2050 2,153,000 1,793,725 DBUBS Mortgage Trust 144A FRB Ser. 11-LC3A, Class D, 5.422s, 2044 998,000 1,047,102 First Union Commercial Mortgage Trust 144A Ser. 99-C1, Class F, 5.35s, 2035 683,527 674,983 GS Mortgage Securities Corp. II 144A FRB Ser. 13-GC10, Class D, 4.411s, 2046 3,267,000 3,019,002 FRB Ser. 13-GC10, Class E, 4.411s, 2046 1,864,000 1,624,066 GS Mortgage Securities Trust 144A FRB Ser. 12-GC6, Class D, 5.631s, 2045 5,707,000 5,900,924 FRB Ser. 11-GC3, Class D, 5.555s, 2044 1,352,177 1,427,885 Ser. 11-GC3, Class E, 5s, 2044 1,219,000 1,165,734 FRB Ser. 14-GC26, Class D, 4.511s, 2047 3,525,000 3,006,719 FRB Ser. 13-GC12, Class D, 4.476s, 2046 3,719,000 3,471,649 FRB Ser. 13-GC13, Class D, 4.069s, 2046 1,486,000 1,339,064 JPMBB Commercial Mortgage Securities Trust FRB Ser. 13-C12, Class XA, IO, 0.865s, 2045 108,142,686 3,655,223 JPMBB Commercial Mortgage Securities Trust 144A FRB Ser. 13-C17, Class D, 4.887s, 2047 1,306,000 1,196,243 FRB Ser. 14-C25, Class D, 3.949s, 2047 1,801,000 1,486,726 JPMorgan Chase Commercial Mortgage Securities Corp. 144A FRB Ser. 12-LC9, Class D, 4.42s, 2047 1,809,000 1,769,021 JPMorgan Chase Commercial Mortgage Securities Trust FRB Ser. 07-CB20, Class AJ, 6.076s, 2051 2,780,000 2,840,687 Ser. 06-LDP6, Class AJ, 5.565s, 2043 51,000 50,949 FRB Ser. 06-LDP6, Class B, 5.56s, 2043 1,946,000 1,934,249 FRB Ser. 04-CBX, Class B, 5.021s, 2037 807,000 806,112 FRB Ser. 05-LDP2, Class D, 4.941s, 2042 3,805,000 3,873,452 FRB Ser. 13-C10, Class XA, IO, 1.274s, 2047 21,008,568 1,277,972 Absolute Return 300 Fund31 MORTGAGE-BACKED SECURITIES (42.2%)* cont. Principal amount Value Commercial mortgage-backed securities cont. JPMorgan Chase Commercial Mortgage Securities Trust 144A FRB Ser. 07-CB20, Class B, 6.176s, 2051 $2,194,000 $2,207,383 FRB Ser. 07-CB20, Class C, 6.176s, 2051 1,220,000 1,165,527 FRB Ser. 11-C3, Class E, 5.549s, 2046 6,397,000 6,732,843 FRB Ser. 12-C6, Class E, 5.198s, 2045 6,446,000 6,387,986 FRB Ser. 12-C8, Class D, 4.665s, 2045 5,497,000 5,446,977 Ser. 11-C4, Class F, 3.873s, 2046 3,030,000 2,803,053 Ser. 13-C10, Class E, 3 1/2s, 2047 1,963,000 1,559,604 JPMorgan Chase Commercial Mortgage Securities Trust Pass-Through Certificates 144A Ser. 01-C1, Class H, 5.626s, 2035 1,828,613 1,863,466 LB-UBS Commercial Mortgage Trust Ser. 04-C8, Class F, 5.005s, 2039 485,547 488,946 FRB Ser. 07-C2, Class XW, IO, 0.539s, 2040 4,439,241 31,984 Merrill Lynch Mortgage Trust Ser. 04-BPC1, Class C, 5.011s, 2041 208,789 208,443 Merrill Lynch Mortgage Trust 144A FRB Ser. 05-MCP1, Class XC, IO, 0.046s, 2043 8,296,865 90 ML-CFC Commercial Mortgage Trust FRB Ser. 06-1, Class AJ, 5.562s, 2039 4,164,000 4,210,845 Ser. 06-3, Class AJ, 5.485s, 2046 4,350,000 4,362,311 Morgan Stanley Bank of America Merrill Lynch Trust FRB Ser. 13-C12, Class XA, IO, 0.982s, 2046 24,398,214 1,060,961 Morgan Stanley Bank of America Merrill Lynch Trust 144A FRB Ser. 14-C15, Class D, 4.897s, 2047 2,750,000 2,505,364 Ser. 14-C17, Class D, 4.698s, 2047 2,634,000 2,341,002 FRB Ser. 12-C6, Class E, 4.658s, 2045 1,477,000 1,422,536 FRB Ser. 13-C10, Class E, 4.082s, 2046 4,055,000 3,526,634 Ser. 15-C24, Class D, 3.257s, 2048 1,613,000 1,191,679 Morgan Stanley Capital I Trust Ser. 06-HQ9, Class C, 5.842s, 2044 1,857,000 1,892,125 Ser. 06-HQ10, Class B, 5.448s, 2041 1,036,000 988,911 Morgan Stanley Re-REMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 5.246s, 2043 598,375 599,871 Wachovia Bank Commercial Mortgage Trust FRB Ser. 06-C26, Class AJ, 6s, 2045 2,040,000 2,037,307 FRB Ser. 06-C25, Class AJ, 5.72s, 2043 1,496,000 1,515,149 Ser. 06-C24, Class AJ, 5.658s, 2045 3,772,000 3,787,465 FRB Ser. 06-C29, IO, 0.378s, 2048 140,166,150 412,088 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 04-C11, Class G, 5.169s, 2041 1,500,000 1,446,840 Wells Fargo Commercial Mortgage Trust 144A Ser. 14-LC18, Class D, 3.957s, 2047 2,837,000 2,309,522 WF-RBS Commercial Mortgage Trust 144A FRB Ser. 11-C4, Class E, 5.265s, 2044 1,006,000 1,063,241 FRB Ser. 13-C16, Class D, 4.982s, 2046 1,559,000 1,491,947 FRB Ser. 12-C7, Class D, 4.838s, 2045 5,321,000 5,490,474 FRB Ser. 13-UBS1, Class D, 4.63s, 2046 6,827,000 6,386,112 FRB Ser. 13-C15, Class D, 4.481s, 2046 2,160,004 1,984,581 32 Absolute Return 300 Fund MORTGAGE-BACKED SECURITIES (42.2%)* cont. Principal amount Value Commercial mortgage-backed securities cont. WF-RBS Commercial Mortgage Trust 144A FRB Ser. 12-C10, Class D, 4.456s, 2045 $1,300,000 $1,222,813 FRB Ser. 12-C10, Class E, 4.456s, 2045 1,658,000 1,372,513 FRB Ser. 13-C12, Class D, 4.353s, 2048 4,100,000 3,869,088 Ser. 13-C14, Class E, 3 1/4s, 2046 1,065,000 830,050 FRB Ser. 13-C12, Class XA, IO, 1.469s, 2048 7,047,595 499,425 FRB Ser. 12-C9, Class XB, IO, 0.707s, 2045 46,094,000 2,051,828 Residential mortgage-backed securities (non-agency) (6.6%) BCAP, LLC Trust FRB Ser. 12-RR5, Class 4A8, 0.364s, 2035 3,750,000 3,448,794 BCAP, LLC Trust 144A FRB Ser. 12-RR2, Class 5A12, 5.818s, 2036 1,901,100 1,806,539 FRB Ser. 14-RR2, Class 4A3, 0.464s, 2036 2,791,000 2,053,060 Bear Stearns Alt-A Trust FRB Ser. 04-6, Class M2, 1.922s, 2034 2,371,945 2,087,311 Bellemeade Re Ltd. 144A FRB Ser. 15-1A, Class M2, 4.497s, 2025 (Bermuda) 950,000 942,875 Citigroup Mortgage Loan Trust 144A FRB Ser. 15-6, Class 1A2, 0.426s, 2047 6,860,000 4,459,000 Countrywide Alternative Loan Trust FRB Ser. 05-27, Class 1A2, 1.622s, 2035 1,939,913 1,746,377 FRB Ser. 05-27, Class 2A1, 1.572s, 2035 1,801,828 1,471,168 FRB Ser. 05-27, Class 1A1, 1.202s, 2035 2,082,877 1,682,548 FRB Ser. 06-OA7, Class 1A2, 1.162s, 2046 4,535,663 3,605,852 FRB Ser. 05-38, Class A3, 0.547s, 2035 1,741,305 1,505,358 FRB Ser. 05-59, Class 1A1, 0.524s, 2035 7,735,844 6,157,135 FRB Ser. 05-62, Class 1A1, 0.497s, 2035 1,149,730 948,527 FRB Ser. 06-OA2, Class A1, 0.404s, 2046 1,776,589 1,332,442 FRB Ser. 06-OC8, Class 2A2A, 0.317s, 2036 1,118,011 1,078,881 Countrywide Asset-Backed Certificates Trust FRB Ser. 05-2, Class M4, 1.262s, 2035 F 3,680,000 3,201,600 CSMC Trust 144A FRB Ser. 11-6R, Class 3A7, 2.923s, 2036 1,700,000 903,825 Federal Home Loan Mortgage Corporation Structured Agency Credit Risk Debt Notes FRB Ser. 15-DN1, Class B, 11.697s, 2025 1,163,659 1,350,658 Structured Agency Credit Risk Debt Notes FRB Ser. 15-DNA1, Class B, 9.397s, 2027 1,040,000 1,178,948 Structured Agency Credit Risk Debt Notes Ser. 15-DNA2, Class B, 7.737s, 2027 1,649,000 1,594,583 GSAMP Trust FRB Ser. 06-HE2, Class M1, 0.517s, 2046 4,000,000 3,260,000 MortgageIT Trust FRB Ser. 05-1, Class 1M1, 0.917s, 2035 2,220,862 2,097,862 Nationstar HECM Loan Trust 144A Ser. 15-1A, Class A, 3.844s, 2018 923,033 926,706 Nomura Resecuritization Trust 144A FRB Ser. 15-4R, Class 1A14, 0.404s, 2047 1,750,000 1,010,625 WaMu Mortgage Pass-Through Certificates Trust FRB Ser. 04-AR13, Class A1B2, 1.177s, 2034 2,377,424 2,234,778 FRB Ser. 05-AR13, Class A1C3, 0.687s, 2045 4,072,215 3,479,062 FRB Ser. 05-AR1, Class A1B, 0.587s, 2045 929,102 850,129 FRB Ser. 05-AR9, Class A1B, 0.577s, 2045 3,767,026 3,444,414 Total mortgage-backed securities (cost $393,069,230) Absolute Return 300 Fund 33 U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (34.2%)* Principal amount Value U.S. Government Guaranteed Mortgage Obligations (1.0%) Government National Mortgage Association Pass-Through Certificates 4.687s, June 20, 2045 $115,308 $128,213 4.654s, June 20, 2045 495,632 550,711 4.554s, May 20, 2045 251,845 278,545 4.524s, June 20, 2065 260,929 287,735 4.516s, June 20, 2045 243,652 268,541 4.468s, May 20, 2065 497,269 546,109 4.413s, June 20, 2065 121,329 133,113 4s, July 20, 2044 931,126 1,003,603 4s, TBA, November 1, 2045 2,000,000 2,128,750 3 1/2s, TBA, November 1, 2045 4,000,000 4,192,188 U.S. Government Agency Mortgage Obligations (33.2%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 3 1/2s, with due dates from April 1, 2042 to February 1, 2044 4,051,728 4,232,443 Federal National Mortgage Association Pass-Through Certificates 4 1/2s, TBA, November 1, 2045 2,000,000 2,167,188 4s, with due dates from July 1, 2042 to August 1, 2045 ## 14,115,949 15,158,847 3 1/2s, with due dates from May 1, 2042 to July 1, 2043 3,204,294 3,345,464 3 1/2s, TBA, December 1, 2045 1,000,000 1,038,555 3 1/2s, TBA, November 1, 2045 1,000,000 1,040,859 3s, February 1, 2043 785,872 796,248 3s, TBA, December 1, 2045 121,000,000 122,049,300 3s, TBA, November 1, 2045 151,000,000 152,639,769 Total U.S. government and agency mortgage obligations (cost $312,246,743) U.S. TREASURY OBLIGATIONS (0.1%)* Principal amount Value U.S. Treasury Inflation Protected Securities 2.125%, February 15, 2041 i $274,277 $332,594 U.S. Treasury Notes 2.000%, February 15, 2025 i 164,000 162,780 2.000%, September 30, 2020∆ 382,000 390,356 Total U.S. treasury obligations (cost $877,202) CORPORATE BONDS AND NOTES (28.7%)* Principal amount Value Basic materials (2.2%) ArcelorMittal SA sr. unsec. bonds 10.6s, 2019 (France) $1,250,000 $1,371,875 Archer-Daniels-Midland Co. sr. unsec. notes 5.45s, 2018 1,308,000 1,421,973 Boise Cascade Co. company guaranty sr. unsec. notes 6 3/8s, 2020 2,187,000 2,274,480 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 950,000 1,021,250 Compass Minerals International, Inc. 144A company guaranty sr. unsec. notes 4 7/8s, 2024 1,400,000 1,368,500 Louisiana-Pacific Corp. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 1,415,000 1,485,750 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 1,263,000 1,266,158 34Absolute Return 300 Fund CORPORATE BONDS AND NOTES (28.7%)* cont. Principal amount Value Basic materials cont. Rio Tinto Finance USA PLC company guaranty sr. unsec. unsub. notes 1 5/8s, 2017 (United Kingdom) $1,691,000 $1,684,534 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 9s, 2019 (Australia) 1,985,000 2,410,112 Sealed Air Corp. 144A sr. unsec. notes 4 7/8s, 2022 1,385,000 1,423,088 Southern Copper Corp. sr. unsec. unsub. notes 5 7/8s, 2045 (Peru) 800,000 698,000 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2019 1,500,000 1,552,500 USG Corp. 144A company guaranty sr. unsec. notes 5 1/2s, 2025 734,000 755,103 WR Grace & Co.- Conn. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 1,500,000 1,548,750 Capital goods (2.1%) Amstead Industries, Inc. 144A company guaranty sr. unsec. notes 5 3/8s, 2024 500,000 493,750 Amstead Industries, Inc. 144A company guaranty sr. unsec. notes 5s, 2022 1,500,000 1,515,000 Belden, Inc. 144A company guaranty sr. unsec. sub. notes 5 1/2s, 2022 1,020,000 1,009,800 Belden, Inc. 144A company guaranty sr. unsec. sub. notes 5 1/4s, 2024 500,000 467,500 Boeing Co. (The) sr. unsec. bonds 8 3/4s, 2021 3,580,000 4,788,590 Bombardier, Inc. 144A unsec. notes 5 1/2s, 2018 (Canada) 750,000 705,000 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 1,000,000 1,092,500 Covidien International Finance SA company guaranty sr. unsec. unsub. notes 6s, 2017 (Luxembourg) 1,692,000 1,842,255 KLX, Inc. 144A company guaranty sr. unsec. unsub. notes 5 7/8s, 2022 750,000 765,469 Manitowoc Co., Inc. (The) company guaranty sr. unsec. notes 5 7/8s, 2022 1,180,000 1,218,350 Moog, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2022 1,025,000 1,045,500 Owens-Brockway Glass Container, Inc. 144A company guaranty sr. unsec. notes 5 3/8s, 2025 345,000 346,725 Owens-Brockway Glass Container, Inc. 144A company guaranty sr. unsec. notes 5s, 2022 1,500,000 1,529,070 Pittsburgh Glass Works, LLC 144A company guaranty sr. notes 8s, 2018 1,333,000 1,388,320 Tenneco, Inc. company guaranty sr. unsec. unsub. notes 5 3/8s, 2024 384,000 397,440 ZF North America Capital, Inc. 144A company guaranty sr. unsec. unsub. notes 4s, 2020 500,000 505,000 Communication services (2.0%) AT&T, Inc. sr. unsec. unsub. notes 3s, 2022 4,000,000 3,923,512 AT&T, Inc. sr. unsec. unsub. notes 1.7s, 2017 1,695,000 1,703,258 Comcast Corp. company guaranty sr. unsec. unsub. bonds 6 1/2s, 2017 1,700,000 1,811,372 Crown Castle International Corp. sr. unsec. notes 5 1/4s, 2023 R 840,000 904,050 Absolute Return 300 Fund35 CORPORATE BONDS AND NOTES (28.7%)* cont. Principal amount Value Communication services cont. DISH DBS Corp. company guaranty sr. unsec. unsub. notes 4 1/4s, 2018 $2,194,000 $2,191,258 Intelsat Luxembourg SA company guaranty sr. unsec. bonds 6 3/4s, 2018 (Luxembourg) 465,000 412,688 Sprint Communications, Inc. 144A company guaranty sr. unsec. notes 9s, 2018 500,000 549,685 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.464s, 2019 1,500,000 1,543,125 Verizon Communications, Inc. sr. unsec. notes 6.35s, 2019 584,000 663,741 Verizon Communications, Inc. sr. unsec. notes 2 5/8s, 2020 1,522,000 1,537,120 Vodafone Group PLC sr. unsec. unsub. notes 1 1/4s, 2017 (United Kingdom) 2,930,000 2,911,058 Consumer cyclicals (2.3%) Amazon.com, Inc. sr. unsec. notes 1.2s, 2017 1,638,000 1,639,302 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 2,008,000 2,223,764 Autonation, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2020 552,000 602,854 Brookfield Residential Properties, Inc. 144A company guaranty sr. unsec. notes 6 1/2s, 2020 (Canada) 300,000 300,750 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes 6 1/2s, 2022 1,000,000 1,042,500 Dollar General Corp. sr. unsec. notes 1 7/8s, 2018 2,400,000 2,391,053 Host Hotels & Resorts LP sr. unsec. unsub. notes 6s, 2021 R 596,000 664,955 Host Hotels & Resorts LP sr. unsec. unsub. notes 5 1/4s, 2022 R 279,000 299,592 JC Penney Corp, Inc. company guaranty sr. unsec. bonds 8 1/8s, 2019 490,000 487,550 Lender Processing Services, Inc./Black Knight Lending Solutions, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2023 1,475,000 1,541,375 Lennar Corp. company guaranty sr. unsec. unsub. notes 4 3/4s, 2022 565,000 565,000 Lennar Corp. company guaranty sr. unsec. unsub. notes 4 1/2s, 2019 1,000,000 1,035,000 McGraw Hill Financial, Inc. 144A company guaranty sr. unsec. notes 3.3s, 2020 3,990,000 4,060,340 Nielsen Co. Luxembourg Sarl (The) 144A company guaranty sr. unsec. notes 5 1/2s, 2021 (Luxembourg) 1,500,000 1,548,750 Owens Corning company guaranty sr. unsec. notes 9s, 2019 253,000 297,589 Rivers Pittsburgh Borrower LP/Rivers Pittsburgh Finance Corp. 144A sr. notes 9 1/2s, 2019 712,000 742,260 Tri Pointe Holdings, Inc. sr. unsec. notes 5 7/8s, 2024 1,330,000 1,330,000 Consumer staples (1.8%) Anheuser-Busch InBev Finance, Inc. company guaranty sr. unsec. notes 1 1/4s, 2018 1,695,000 1,676,891 BC ULC/New Red Finance, Inc. 144A company guaranty sr. notes 4 5/8s, 2022 (Canada) 1,000,000 1,013,750 BlueLine Rental Finance Corp. 144A sr. notes 7s, 2019 1,500,000 1,513,125 36 Absolute Return 300 Fund CORPORATE BONDS AND NOTES (28.7%)* cont. Principal amount Value Consumer staples cont. Corrections Corp. of America company guaranty sr. unsec. notes 4 1/8s, 2020 R $1,420,000 $1,414,675 Costco Wholesale Corp. sr. unsec. unsub. notes 0.65s, 2015 2,180,000 2,180,972 CVS Health Corp. sr. unsec. unsub. notes 2 1/4s, 2018 1,690,000 1,713,026 CVS Health Corp. 144A sr. unsec. sub. notes 4 3/4s, 2022 3,975,000 4,332,643 Diageo Capital PLC company guaranty sr. unsec. unsub. notes 1 1/2s, 2017 (United Kingdom) 798,000 800,112 United Rentals North America, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2023 1,600,000 1,669,600 Energy (2.3%) BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 1.846s, 2017 (United Kingdom) 1,695,000 1,711,469 Canadian Natural Resources, Ltd. sr. unsec. unsub. notes 5.7s, 2017 (Canada) 1,695,000 1,783,518 Chesapeake Energy Corp. company guaranty sr. unsec. FRN 3.571s, 2019 1,500,000 967,500 ConocoPhillips Co. company guaranty sr. unsec. notes 1.05s, 2017 1,695,000 1,685,000 Hess Corp. sr. unsec. unsub. notes 7.3s, 2031 180,000 205,899 Pertamina Persero PT 144A sr. unsec. unsub. notes 4.3s, 2023 (Indonesia) 400,000 377,898 Petrobras Global Finance BV company guaranty sr. unsec. notes 3 7/8s, 2016 (Brazil) 5,000,000 4,987,500 Petroleos de Venezuela SA sr. unsec. notes 5 1/8s, 2016 (Venezuela) 1,693,000 1,269,750 Petroleos de Venezuela SA 144A company guaranty sr. notes 8 1/2s, 2017 (Venezuela) 833,333 508,333 Petroleos Mexicanos company guaranty sr. unsec. unsub. notes 5 1/2s, 2021 (Mexico) 1,300,000 1,387,194 Petroleos Mexicanos 144A company guaranty sr. unsec. notes 4 1/2s, 2026 (Mexico) 1,500,000 1,438,007 Phillips 66 company guaranty sr. unsec. unsub. notes 2.95s, 2017 1,690,000 1,728,172 Shell International Finance BV company guaranty sr. unsec. unsub. notes 5.2s, 2017 (Netherlands) 1,816,000 1,921,889 Shell International Finance BV company guaranty sr. unsec. unsub. notes 5/8s, 2015 (Netherlands) 875,000 875,199 Financials (11.9%) Abbey National Treasury Services PLC/United Kingdom company guaranty sr. unsec. unsub. notes 1 3/8s, 2017 (United Kingdom) 1,819,000 1,819,058 ABN Amro Bank NV 144A sr. unsec. FRN 1.123s, 2016 (Netherlands) 3,000,000 3,009,447 Air Lease Corp. sr. unsec. notes 2 5/8s, 2018 5,465,000 5,442,976 Ally Financial, Inc. sr. unsec. unsub. notes 3.6s, 2018 1,000,000 1,012,500 American Express Bank FSB sr. unsec. FRN Ser. BKNT, 0.497s, 2017 2,000,000 1,987,890 American Express Co. jr. unsec. sub. FRN Ser. C, 4.9s, perpetual maturity 1,600,000 1,552,202 American Express Co. sr. unsec. notes 7s, 2018 1,523,000 1,709,730 Absolute Return 300 Fund 37 CORPORATE BONDS AND NOTES (28.7%)* cont. Principal amount Value Financials cont. American Express Co. sr. unsec. notes 6.15s, 2017 $923,000 $997,692 Baggot Securities, Ltd. 144A jr. sub. notes 10.24s, perpetual maturity (Ireland) EUR 3,260,000 3,620,924 Bank of America Corp. sr. unsec. notes Ser. MTN, 1.7s, 2017 $1,000,000 1,003,033 Bank of America Corp. sr. unsec. unsub. notes 2s, 2018 2,358,000 2,368,880 Bank of America, NA unsec. sub. FRN Ser. BKNT, 0.617s, 2016 3,800,000 3,792,104 Bank of Montreal sr. unsec. unsub. notes Ser. MTN, 2 1/2s, 2017 (Canada) 1,638,000 1,666,627 Bank of Nova Scotia (The) sr. unsec. unsub. FRN 0.737s, 2016 (Canada) 1,000,000 1,000,662 Bank of Nova Scotia (The) sr. unsec. unsub. notes 1 3/8s, 2017 (Canada) 1,695,000 1,689,861 Bank of Tokyo-Mitsubishi UFJ, Ltd. (The) 144A sr. unsec. notes 1.2s, 2017 (Japan) 1,710,000 1,702,430 BNP Paribas SA company guaranty sr. unsec. unsub. bonds Ser. MTN, 1 3/8s, 2017 (France) 2,605,000 2,608,259 BPCE SA company guaranty sr. unsec. FRN Ser. MTN, 1.57s, 2016 (France) 975,000 978,497 Branch Banking & Trust Co. unsec. sub. FRN 0.656s, 2016 500,000 499,050 Citigroup, Inc. sr. unsec. sub. FRN 0.603s, 2016 2,100,000 2,091,669 Citigroup, Inc. sr. unsec. unsub. notes 4.45s, 2017 2,427,000 2,518,037 CNO Financial Group, Inc. sr. unsec. unsub. notes 5 1/4s, 2025 1,055,000 1,120,938 Commonwealth Bank of Australia/New York, NY sr. unsec. unsub. bonds 1 1/8s, 2017 2,318,000 2,320,316 Cooperatieve Centrale Raiffeisen-Boerenleenbank BA/ Netherlands (Rabobank Nederland) company guaranty sr. unsec. notes 3 3/8s, 2017 (Netherlands) 1,516,000 1,556,379 Credit Agricole SA/London 144A sr. unsec. FRN 1.481s, 2016 (United Kingdom) 2,980,000 2,990,212 Deutsche Bank AG unsec. sub. notes 4 1/2s, 2025 (Germany) 2,657,000 2,587,094 Deutsche Bank AG/London sr. unsec. notes 6s, 2017 (United Kingdom) 2,358,000 2,533,426 GE Capital International Funding Co. 144A company guaranty sr. unsec. notes 0.964s, 2016 (Ireland) 2,673,000 2,672,473 Goldman Sachs Group, Inc. (The) sr. unsec. unsub. notes Ser. GLOB, 2 3/8s, 2018 1,212,000 1,230,884 ING Bank NV 144A unsec. notes 3 3/4s, 2017 (Netherlands) 4,575,000 4,715,041 International Lease Finance Corp. sr. unsec. unsub. notes 3 7/8s, 2018 875,000 888,125 JPMorgan Chase & Co. sr. unsec. unsub. notes 2s, 2017 1,679,000 1,693,211 JPMorgan Chase Bank, NA unsec. sub. FRN 0.666s, 2016 1,000,000 998,306 KeyCorp sr. unsec. unsub. notes Ser. MTN, 2.3s, 2018 2,375,000 2,389,720 KKR Group Finance Co., LLC 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2020 2,170,000 2,537,273 MetLife, Inc. sr. unsec. unsub. notes 6 3/4s, 2016 1,710,000 1,769,847 MetLife, Inc. sr. unsec. unsub. notes 4 3/4s, 2021 2,125,000 2,346,854 Morgan Stanley sr. unsec. notes 4 3/4s, 2017 2,381,000 2,487,781 National Australia Bank, Ltd./New York sr. unsec. FRN 0.87s, 2016 (Australia) 2,000,000 2,005,054 38 Absolute Return 300 Fund CORPORATE BONDS AND NOTES (28.7%)* cont. Principal amount Value Financials cont. National Australia Bank, Ltd./New York sr. unsec. notes 2.3s, 2018 (Australia) $1,175,000 $1,188,341 OneMain Financial Holdings, Inc. 144A company guaranty sr. unsec. notes 6 3/4s, 2019 1,000,000 1,061,250 PNC Bank NA sr. unsec. unsub. notes Ser. BKNT, 1 1/8s, 2017 1,700,000 1,699,937 Principal Life Global Funding II 144A notes 1s, 2015 1,740,000 1,740,934 Royal Bank of Canada sr. unsec. unsub. notes Ser. GMTN, 2.2s, 2018 (Canada) 1,700,000 1,725,027 Royal Bank of Scotland Group PLC jr. unsec. sub. FRB 7 1/2s, perpetual maturity (United Kingdom) 5,085,000 5,262,975 Royal Bank of Scotland Group PLC unsec. sub. notes 4.7s, 2018 (United Kingdom) 2,952,000 3,066,334 Sberbank of Russia Via SB Capital SA 144A unsec. sub. notes 5 1/8s, 2022 (Russia) 950,000 893,000 Select Income REIT sr. unsec. unsub. notes 3.6s, 2020 R 1,000,000 1,013,556 Select Income REIT sr. unsec. unsub. notes 2.85s, 2018 R 1,000,000 1,004,208 Simon Property Group LP 144A sr. unsec. unsub. notes 1 1/2s, 2018 R 1,535,000 1,530,988 Societe Generale SA company guaranty sr. unsec. notes 2 3/4s, 2017 (France) 675,000 688,370 Svenska Handelsbanken AB company guaranty sr. unsec. notes 2 7/8s, 2017 (Sweden) 874,000 890,290 UBS AG/Stamford, CT sr. unsec. unsub. notes Ser. BKNT, 5 7/8s, 2017 1,500,000 1,625,901 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 1,000,000 1,049,250 Wells Fargo & Co. sr. unsec. notes 2.1s, 2017 1,664,000 1,688,066 Wells Fargo Bank, NA unsec. sub. FRN 0.531s, 2016 1,228,000 1,227,187 Westpac Banking Corp. sr. unsec. unsub. notes 1.55s, 2018 (Australia) 306,000 305,185 Health care (1.7%) AbbVie, Inc. sr. unsec. unsub. notes 1 3/4s, 2017 1,519,000 1,533,409 Amgen, Inc. sr. unsec. unsub. notes 2 1/8s, 2017 1,695,000 1,717,013 AstraZeneca PLC sr. unsub. notes 5.9s, 2017 (United Kingdom) 1,695,000 1,842,007 CHS/Community Health Systems, Inc. company guaranty sr. notes 5 1/8s, 2018 500,000 509,375 HCA, Inc. sr. notes 6 1/2s, 2020 612,000 685,440 Mallinckrodt International Finance SA/Mallinckrodt CB, LLC 144A company guaranty sr. unsec. unsub. notes 5 1/2s, 2025 (Luxembourg) 206,000 187,460 Omega Healthcare Investors, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2026 R 3,805,000 3,957,200 Service Corporation International sr. unsec. unsub. notes 5 3/8s, 2022 1,674,000 1,766,070 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 665,000 709,888 Tenet Healthcare Corp. 144A company guaranty sr. FRN 3.837s, 2020 1,175,000 1,166,188 UnitedHealth Group, Inc. sr. unsec. notes 6s, 2018 756,000 830,946 WellCare Health Plans, Inc. sr. unsec. notes 5 3/4s, 2020 600,000 627,000 Absolute Return 300 Fund 39 CORPORATE BONDS AND NOTES (28.7%)* cont. Principal amount Value Technology (0.4%) eBay, Inc. sr. unsec. unsub. notes 1.35s, 2017 $1,695,000 $1,684,499 Infor US, Inc. 144A sr. notes 5 3/4s, 2020 1,145,000 1,167,900 SoftBank Corp. 144A sr. unsec. notes 4 1/2s, 2020 (Japan) 850,000 843,625 Transportation (0.3%) Continental Airlines, Inc. pass-through certificates Ser. 97-4A, 6.9s, 2018 463,992 479,628 Continental Airlines, Inc. pass-through certificates Ser. 98-1A, 6.648s, 2017 345,333 355,261 Federal Express Corp. 2012 Pass Through Trust 144A notes 2 5/8s, 2018 1,909,316 1,924,751 Utilities and power (1.7%) Consolidated Edison Co. of New York, Inc. sr. unsec. notes 7 1/8s, 2018 1,543,000 1,784,001 Electricite de France (EDF) 144A unsec. sub. FRN 5 1/4s, perpetual maturity (France) 905,000 898,213 PPL WEM, Ltd./Western Power Distribution, Ltd. 144A sr. unsec. unsub. notes 3.9s, 2016 (United Kingdom) 7,725,000 7,814,779 Texas-New Mexico Power Co. 144A 1st mtge. bonds Ser. A, 9 1/2s, 2019 3,816,000 4,641,683 Total corporate bonds and notes (cost $262,185,399) SENIOR LOANS (8.6%)* c Principal amount Value Basic materials (0.5%) AIlnex Luxembourg & CY SCA bank term loan FRN Ser. B1, 4 1/2s, 2019 (Luxembourg) $457,569 $457,283 AIlnex Luxembourg & CY SCA bank term loan FRN Ser. B2, 4 1/2s, 2019 (Luxembourg) 237,411 237,262 Coveris Holdings SA bank term loan FRN Ser. B, 4 1/2s, 2019 (Luxembourg) 1,202,102 1,197,594 HD Supply, Inc. bank term loan FRN Ser. B, 3 3/4s, 2021 1,000,000 996,458 Ineos US Finance, LLC bank term loan FRN 3 3/4s, 2018 417,501 412,021 TMS International Corp. bank term loan FRN Ser. B, 4 1/2s, 2020 1,469,182 1,395,723 Capital goods (1.0%) ADS Waste Holdings, Inc. bank term loan FRN Ser. B, 3 3/4s, 2019 1,445,540 1,425,965 Berry Plastics Corp. bank term loan FRN Ser. F, 4s, 2022 1,000,000 1,001,111 Gardner Denver, Inc. bank term loan FRN 4 1/4s, 2020 700,700 656,030 Gates Global, LLC/Gates Global Co. bank term loan FRN 4 1/4s, 2021 1,475,050 1,384,088 Generac Power Systems, Inc. bank term loan FRN Ser. B, 3 1/2s, 2020 396,250 390,306 Reynolds Group Holdings, Inc. bank term loan FRN Ser. B, 4 1/2s, 2018 1,060,501 1,061,827 Staples, Inc. bank term loan FRN Ser. B, 3 1/2s, 2021 1,000,000 994,500 TransDigm, Inc. bank term loan FRN Ser. C, 3 3/4s, 2020 435,695 429,976 TransDigm, Inc. bank term loan FRN Ser. D, 3 3/4s, 2021 790,000 778,714 TransDigm, Inc. bank term loan FRN Ser. E, 3 1/2s, 2022 1,119,645 1,096,786 40 Absolute Return 300 Fund SENIOR LOANS (8.6%)* c cont. Principal amount Value Communication services (1.3%) Asurion, LLC bank term loan FRN Ser. B1, 5s, 2019 $726,697 $693,087 Asurion, LLC bank term loan FRN Ser. B4, 5s, 2022 882,788 833,351 Charter Communications Operating, LLC bank term loan FRN Ser. E, 3s, 2020 1,466,250 1,451,130 Crown Castle Operating Co. bank term loan FRN Ser. B2, 3s, 2021 962,946 961,876 Intelsat Jackson Holdings SA bank term loan FRN Ser. B2, 3 3/4s, 2019 (Bermuda) 1,419,814 1,374,114 Level 3 Financing, Inc. bank term loan FRN Ser. B1, 4s, 2020 2,000,000 1,996,562 Numericable US, LLC bank term loan FRN Ser. B1, 4 1/2s, 2020 (France) 768,932 758,479 Numericable US, LLC bank term loan FRN Ser. B2, 4 1/2s, 2020 (France) 665,231 656,188 SBA Senior Finance II, LLC bank term loan FRN Ser. B, 3 1/4s, 2021 1,975,000 1,958,027 WideOpenWest Finance, LLC bank term loan FRN Ser. B, 4 1/2s, 2019 746,250 734,279 Windstream Corp. bank term loan FRN Ser. B5, 3 1/2s, 2019 242,555 236,289 Consumer cyclicals (2.4%) Academy, Ltd. bank term loan FRN Ser. B, 5s, 2022 942,705 939,170 Amaya BV bank term loan FRN 5s, 2021 (Netherlands) 990,019 965,681 American Casino & Entertainment Properties, LLC bank term loan FRN 5s, 2022 748,125 748,593 Bass Pro Group, LLC bank term loan FRN Ser. B, 4s, 2020 825,850 818,968 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 11s, 2017 564,361 514,274 Caesars Growth Properties Holdings, LLC bank term loan FRN 6 1/4s, 2021 414,750 365,758 CCM Merger, Inc. bank term loan FRN Ser. B, 4 1/2s, 2021 1,057,050 1,054,848 Chrysler Group, LLC bank term loan FRN Ser. B, 3 1/2s, 2017 324,852 324,006 CityCenter Holdings, LLC bank term loan FRN Ser. B, 4 1/4s, 2020 591,022 590,653 CPG International, Inc. bank term loan FRN Ser. B, 4 3/4s, 2020 1,339,747 1,326,349 Dollar Tree Stores, Inc. bank term loan FRN Ser. B, 3 1/2s, 2022 276,640 276,788 Eldorado Resorts, Inc. bank term loan FRN Ser. B, 4 1/4s, 2022 997,500 996,253 Hilton Worldwide Finance, LLC bank term loan FRN Ser. B, 3 1/2s, 2020 833,882 835,156 Interactive Data Corp. bank term loan FRN Ser. B, 4 3/4s, 2021 987,500 986,471 Jo-Ann Stores, Inc. bank term loan FRN Ser. B, 4s, 2018 1,129,264 1,089,739 Lions Gate Entertainment Corp. bank term loan FRN 5s, 2022 1,000,000 1,000,000 Neiman Marcus Group, Ltd., Inc. bank term loan FRN 4 1/4s, 2020 1,485,300 1,447,661 Nortek, Inc. bank term loan FRN Ser. B, 3 1/2s, 2020 992,473 986,270 Petco Animal Supplies, Inc. bank term loan FRN 4s, 2017 952,500 949,325 Realogy Group, LLC bank term loan FRN Ser. B, 3 3/4s, 2020 1,462,697 1,460,412 Scientific Games International, Inc. bank term loan FRN Ser. B2, 6s, 2021 992,500 968,928 Tribune Media Co. bank term loan FRN Ser. B, 3 3/4s, 2020 1,006,387 1,003,871 Absolute Return 300 Fund41 SENIOR LOANS (8.6%)* c cont. Principal amount Value Consumer cyclicals cont. Univision Communications, Inc. bank term loan FRN 4s, 2020 $754,194 $748,118 Yonkers Racing Corp. bank term loan FRN 4 1/4s, 2019 1,335,794 1,295,163 Consumer staples (0.8%) CEC Entertainment, Inc. bank term loan FRN Ser. B, 4s, 2021 423,550 408,990 Ceridian HCM Holding, Inc. bank term loan FRN Ser. B2, 4 1/2s, 2020 658,682 602,145 Del Monte Foods, Inc. bank term loan FRN 4.263s, 2021 943,200 920,799 Landry’s, Inc. bank term loan FRN Ser. B, 4s, 2018 1,239,433 1,239,046 Libbey Glass, Inc. bank term loan FRN Ser. B, 3 3/4s, 2021 987,500 980,916 Restaurant Brands International, Inc. bank term loan FRN Ser. B, 3 3/4s, 2021 (Canada) 1,491,304 1,490,505 Rite Aid Corp. bank term loan FRN 4 7/8s, 2021 1,000,000 1,000,938 US Foods, Inc. bank term loan FRN 4 1/2s, 2019 977,500 976,889 Energy (0.3%) American Energy-Marcellus, LLC bank term loan FRN 5 1/4s, 2020 690,000 318,550 EP Energy, LLC bank term loan FRN Ser. B3, 3 1/2s, 2018 513,667 460,695 Fieldwood Energy, LLC bank term loan FRN 3 7/8s, 2018 1,471,243 1,295,919 Offshore Group Investment, Ltd. bank term loan FRN Ser. B, 5s, 2017 (Cayman Islands) 883,022 248,718 Seventy Seven Energy, Inc. bank term loan FRN 3 3/4s, 2021 994,962 821,673 Financials (0.2%) USI, Inc. bank term loan FRN Ser. B, 4 1/4s, 2019 1,458,975 1,441,194 Vantiv, LLC bank term loan FRN Ser. B, 3 3/4s, 2021 253,393 253,617 Walter Investment Management Corp. bank term loan FRN Ser. B, 4 3/4s, 2020 401,567 368,772 Health care (1.3%) AMAG Pharmaceuticals, Inc. bank term loan FRN Ser. B, 4 3/4s, 2021 560,000 546,000 CHS/Community Health Systems, Inc. bank term loan FRN Ser. H, 4s, 2021 880,697 877,761 Envision Healthcare Corp. bank term loan FRN Ser. B, 4s, 2018 472,390 470,914 Grifols Worldwide Operations USA, Inc. bank term loan FRN 3.198s, 2021 1,640,025 1,634,729 HCA, Inc. bank term loan FRN Ser. B4, 3.032s, 2018 980,000 980,000 Horizon Pharma, Inc. bank term loan FRN Ser. B, 4 1/2s, 2021 997,500 917,700 IASIS Healthcare, LLC bank term loan FRN Ser. B, 4 1/2s, 2018 960,686 961,886 Kinetic Concepts, Inc. bank term loan FRN 4 1/2s, 2018 878,067 877,628 MPH Acquisition Holdings, LLC bank term loan FRN Ser. B, 3 3/4s, 2021 912,182 899,069 Ortho-Clinical Diagnostics, Inc. bank term loan FRN Ser. B, 4 3/4s, 2021 587,563 578,602 Pharmaceutical Product Development, LLC bank term loan FRN 4 1/4s, 2022 1,062,338 1,047,287 Valeant Pharmaceuticals International, Inc. bank term loan FRN Ser. BD, 3 1/2s, 2019 639,595 595,463 42 Absolute Return 300 Fund SENIOR LOANS (8.6%)* c cont. Principal amount Value Health care cont. Valeant Pharmaceuticals International, Inc. bank term loan FRN Ser. C2, 3 3/4s, 2019 $639,595 $597,382 Valeant Pharmaceuticals International, Inc. bank term loan FRN Ser. E, 3 3/4s, 2020 462,718 428,940 Technology (0.4%) Avago Technologies, Ltd. bank term loan FRN Ser. B, 3 3/4s, 2020 (Cayman Islands) 1,227,679 1,226,827 Dell International, LLC bank term loan FRN Ser. B2, 4s, 2020 1,452,494 1,451,761 Syniverse Holdings, Inc. bank term loan FRN Ser. B, 4s, 2019 950,228 862,332 Utilities and power (0.4%) Calpine Construction Finance Co. LP bank term loan FRN Ser. B, 3s, 2020 586,500 570,188 Calpine Construction Finance Co. LP bank term loan FRN Ser. B2, 3 1/4s, 2022 1,178,956 1,148,009 Energy Transfer Equity LP bank term loan FRN 3 1/4s, 2019 715,000 681,395 NRG Energy, Inc. bank term loan FRN Ser. B, 2 3/4s, 2018 1,462,500 1,419,539 Total senior loans (cost $81,304,963) ASSET-BACKED SECURITIES (5.6%)* Principal amount Value Station Place Securitization Trust FRB Ser. 15-2, Class A, 1.235s, 2017 $9,526,000 $9,526,000 Station Place Securitization Trust 144A FRB Ser. 14-2, Class A, 1.055s, 2016 41,911,000 41,911,000 Total asset-backed securities (cost $51,437,000) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (4.1%)* Principal amount Value Argentina (Republic of) sr. unsec. bonds 7s, 2017 (Argentina) $2,810,000 $2,788,925 Brazil (Federal Republic of) sr. unsec. unsub. bonds 4 7/8s, 2021 (Brazil) 1,710,000 1,682,213 Buenos Aires (Province of) 144A sr. unsec. unsub. notes 9.95s, 2021 (Argentina) 2,846,483 2,921,915 Croatia (Republic of) 144A sr. unsec. notes 6 1/4s, 2017 (Croatia) 150,000 156,975 Croatia (Republic of) 144A sr. unsec. unsub. notes 6 3/8s, 2021 (Croatia) 960,000 1,033,200 Hellenic (Republic of) sr. unsec. bonds 4 3/4s, 2019 (Greece) EUR 5,155,000 5,158,004 Hellenic (Republic of) sr. unsec. notes 3 3/8s, 2017 (Greece) EUR 5,669,000 5,738,820 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2038 (Greece) †† EUR 892,589 579,774 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2037 (Greece) †† EUR 112,696 73,389 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2036 (Greece) †† EUR 1,142,451 758,376 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2035 (Greece) †† EUR 645,941 429,837 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2034 (Greece) †† EUR 567,404 380,152 Absolute Return 300 Fund43 FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (4.1%)* cont. Principal amount Value Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2033 (Greece) †† EUR 501,823 $340,347 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2032 (Greece) †† EUR 467,658 321,670 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2031 (Greece) †† EUR 442,123 308,900 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2030 (Greece) †† EUR 1,927,028 1,370,966 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2029 (Greece) †† EUR 459,773 332,567 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2028 (Greece) †† EUR 2,462,206 1,818,212 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2027 (Greece) †† EUR 1,534,622 1,155,734 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2026 (Greece) †† EUR 2,236,272 1,724,431 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2025 (Greece) †† EUR 4,284,952 3,390,718 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2024 (Greece) †† EUR 1,628,752 1,307,687 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2023 (Greece) †† EUR 2,286,576 1,861,033 Indonesia (Republic of) 144A sr. unsec. notes 3 3/8s, 2023 (Indonesia) $1,290,000 1,225,500 Russia (Federation of) 144A sr. unsec. notes 4 1/2s, 2022 (Russia) 450,000 460,125 Venezuela (Bolivarian Republic of) unsec. bonds 5 3/4s, 2016 (Venezuela) 500,000 456,250 Total foreign government and agency bonds and notes (cost $40,652,025) PURCHASED SWAP OPTIONS OUTSTANDING (0.4%)* Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Bank of America N.A. (1.548)/3 month USD-LIBOR-BBA/Dec-17 Dec-15/1.548 $196,480,500 $982 Citibank, N.A. (2.087)/3 month USD-LIBOR-BBA/May-18 May-16/2.087 77,674,100 26,409 Credit Suisse International (2.915)/3 month USD-LIBOR-BBA/Apr-47 Apr-17/2.915 11,563,400 677,847 (3.315)/3 month USD-LIBOR-BBA/Apr-47 Apr-17/3.315 11,563,400 374,839 Goldman Sachs International 2.0775/3 month USD-LIBOR-BBA/Nov-25 Nov-15/2.0775 83,133,600 527,067 0.90/3 month USD-LIBOR-BBA/Dec-17 Dec-15/0.90 226,530,900 339,796 1.36/3 month USD-LIBOR-BBA/Nov-20 Nov-15/1.36 165,533,800 173,811 (2.82)/3 month USD-LIBOR-BBA/Jan-46 Jan-16/2.82 12,440,300 165,207 1.285/3 month USD-LIBOR-BBA/Nov-20 Nov-15/1.285 165,533,800 86,078 (2.18625)/3 month USD-LIBOR-BBA/Jun-18 Jun-16/2.18625 77,674,100 20,195 (2.5025)/3 month USD-LIBOR-BBA/Nov-25 Nov-15/2.5025 83,133,600 8,313 44Absolute Return 300 Fund PURCHASED SWAP OPTIONS OUTSTANDING (0.4%)* cont. Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value JPMorgan Chase Bank N.A. (2.148)/3 month USD-LIBOR-BBA/Nov-25 Nov-15/2.148 $82,766,800 $427,077 0.98/3 month USD-LIBOR-BBA/Dec-17 Dec-15/0.98 100,690,900 236,624 1.898/3 month USD-LIBOR-BBA/Nov-25 Nov-15/1.898 82,766,800 153,946 Total purchased swap options outstanding (cost $5,677,290) PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (—%)* strike price amount Value Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Dec-15/$100.98 $21,000,000 $115,122 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Dec-15/100.86 21,000,000 101,871 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Dec-15/100.66 21,000,000 88,347 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Dec-15/100.50 21,000,000 75,264 Total purchased options outstanding (cost $1,063,125) SHORT-TERM INVESTMENTS (7.3%)* Principal amount/shares Value Airgas, Inc. commercial paper with a yield of 0.35%, November 2, 2015 $5,000,000 $4,999,951 AutoNation, Inc. commercial paper with a yield of 0.65%, November 2, 2015 5,000,000 4,999,910 KCP&L Greater Missouri Operations Co. commercial paper with a yield of 0.40%, November 2, 2015 2,325,000 2,324,974 Kroger Co. (The) commercial paper with a yield of 0.30%, November 2, 2015 5,000,000 4,999,958 Macy’s Retail Holdings, Inc. commercial paper with a yield of 0.37%, November 2, 2015 3,500,000 3,499,964 Putnam Short Term Investment Fund 0.15% L Shares 14,980,484 14,980,484 SSgA Prime Money Market Fund Class N 0.09% P Shares 340,000 340,000 U.S. Treasury Bills 0.03%, February 4, 2016 # ∆ $3,991,000 3,989,898 U.S. Treasury Bills 0.04%, April 28, 2016 ∆ 501,000 500,424 U.S. Treasury Bills 0.04%, February 18, 2016 ∆ § 4,375,000 4,374,033 U.S. Treasury Bills 0.07%, April 14, 2016 # ∆ § 2,963,000 2,960,553 U.S. Treasury Bills 0.07%, April 7, 2016 # ∆ § 6,492,000 6,487,469 U.S. Treasury Bills 0.09%, January 14, 2016 ∆ 3,193,000 3,192,473 U.S. Treasury Bills 0.11%, April 21, 2016 ∆ § 3,581,000 3,577,555 U.S. Treasury Bills 0.15%, February 11, 2016 # ∆ § 5,114,000 5,112,834 Total short-term investments (cost $66,346,879) TOTAL INVESTMENTS Total investments (cost $1,214,859,856) Absolute Return 300 Fund 45 Key to holding’s currency abbreviations AUD Australian Dollar BRL Brazilian Real CAD Canadian Dollar CHF Swiss Franc EUR Euro GBP British Pound JPY Japanese Yen KRW South Korean Won NOK Norwegian Krone NZD New Zealand Dollar PLN Polish Zloty SEK Swedish Krona USD
